Filed 04/27/21                             Case 17-13797                                   Doc 2418
                                       NOT FOR PUBLICATION


                                UNITED STATES BANKRUPTCY COURT
       1                        EASTERN DISTRICT OF CALIFORNIA
       2                                FRESNO DIVISION

       3
       4   In re                                ) Case No. 17-13797-B-9
                                                )
       5   TULARE LOCAL HEALTHCARE              ) DC No. GL-1
                                                )
           DISTRICT,                            )
       6
                                                )
       7                     Debtor.            )
                                                )
       8                                        )
                                                )
       9
      10
      11         MEMORANDUM DECISION ON CREDITOR DEPARTMENT OF HEALTH CARE
                    SERVICES’ MOTION FOR LEAVE TO FILE AMENDED CLAIM 197
      12
      13                 Before:   René Lastreto II, Bankruptcy Judge
                                       __________________
      14
      15   Grant Lien, Deputy Attorney General of California, Sacramento,
      16   CA, for the Department of Health Care Services, Creditor.

      17   Riley C. Walter, WANGER JONES HELSLEY, PC, Fresno, CA, for
      18   Tulare Local Health Care District, dba Tulare Regional Medical
           Center, Debtor.
      19                         _____________________
      20
      21   RENÉ LASTRETO II, Bankruptcy Judge:
      22
      23                                  INTRODUCTION
      24           To receive payments on allowed claims provided by a Chapter
      25   9 Plan of Adjustment under the Bankruptcy Code, the creditor
      26   must file a proof of claim on the approved form. 1           Filed claims
      27   can be amended.     The question here is “when?”
      28         1 Unless specified otherwise, all chapter, code and rule references are

           to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and the Federal Rules of



                                                 1
Filed 04/27/21                             Case 17-13797                                       Doc 2418




       1         In the Ninth Circuit, amendments to claims are “liberally”
       2   allowed unless leave to amend would prejudice an opposing party.
       3   “Prejudice,” though, means more than having to litigate about or
       4   pay the claim.
       5         The California Department of Health Care Services (“DHCS”)
       6   timely filed a proof of claim on the approved form in the Tulare
       7   Local Health Care District’s (“District”) Chapter 9 case.                  But
       8   the claim stated the amount was “[u]ndetermined at this time.”
       9   After District objected to allowance of the claim, filed a
      10   Disclosure Statement and Plan of Adjustment, obtained court
      11   approval of the Disclosure Statement, served the Disclosure
      12   Statement and Plan, District’s creditors voted to overwhelmingly
      13   support the Plan, and the court confirmed the Plan, DHCS filed a
      14   motion to amend the claim from “undetermined” to $5,520,423.33.
      15         DHCS had many reasons for the delay in specifying the claim
      16   amount.   The court considered those and the prejudice District,
      17   its creditors, and other constituencies would experience if
      18   leave to amend was granted.       Based on the evidence and status of
      19   the Chapter 9 case, the court DENIES the motion for leave to
      20   amend.
      21
      22                                        FACTS
      23   Background
      24         Since 2002, District was a participant in a program
      25   administered by DHCS providing supplemental reimbursement to
      26   qualified health providers for outpatient services rendered to
      27   Medi-Cal patients.      Doc. 2260.       Annually, District provided cost
      28   Bankruptcy Procedure, Rules 1001-9037.       The Federal Rules of Civil Procedure
           are referred to as “Civ. Rule.”



                                                    2
Filed 04/27/21                             Case 17-13797                                  Doc 2418




       1   reports to DHCS for eligible outpatient services.            Doc. 1513.
       2   Under California’s reimbursement plan, DHCS should annually
       3   reconcile District’s cost reports with settled/audited cost
       4   reports.     After reconciliation, any underpayment or overpayment
       5   is to be reflected annually in DHCS’s supplemental payment to
       6   the participating provider under the program.           Doc. 2260.
       7         Though District submitted its reports annually, no
       8   reconciliation followed.       Docs. 1513, 2397.      That is until after
       9   this case was filed, a claim deadline imposed, and District
      10   objected to DHCS’s claim – over sixteen years after the
      11   reimbursement program began.
      12         Why?   Because, DHCS says, as of April 2018 (when it filed
      13   its proof of claim 197 in an “undetermined” amount) “final
      14   reconciliations [were] still pending.” 2         Also, DHCS says “the
      15   reconciliation process is inherently complicated and necessarily
      16   time consuming.”     Doc. 2259.     Time is consumed because interim
      17   payments to District (and other providers) are calculated using
      18   “cost-to-charge ratios” from provider cost reports and Medi-Cal
      19   Fee-for-Service (“FFS”) charges.          Id.   But final reconciliations
      20   require audited cost reports and FFS charges and payments
      21   reconciled from the State’s “internal Medicaid Management
      22   Information System (“MMIS”).”        Id.
      23         DHCS “experienced difficulties” during this sixteen-year
      24   period due to: “difficulties in extracting [outpatient fee-for-
      25   service] charges and revenues from MMIS;” “workforce
      26
      27
                 2 Decl. Shiela Mendiola, attach. to proof of claim 197.  Then, Ms.
      28   Mendiola was “Section Chief of Medi-Cal Supplemental Payment Section, Staff
           Services Manager II, for the Safety New Financing Division of . . . [DHCS].”



                                                 3
Filed 04/27/21                             Case 17-13797                                    Doc 2418




       1   reductions;” and “inefficiencies with workflow logistics, some
       2   of which lasted for years.”       Id.
       3         Once DHCS “developed the necessary framework for extracting
       4   the data, additional nuances needed to be addressed.”             DHCS had
       5   to determine the amount of provider cost associated with
       6   professional services by using all providers’ MMIS data so it
       7   could be excluded.      This proved to be “difficult” and led to
       8   further delays.     Id.
       9         Meanwhile, beset with many financial and other problems
      10   complicated by its former management arrangement, District filed
      11   this Chapter 9 case September 30, 2017.            Less than three months
      12   later, DHCS was added to the creditor list.            After entering an
      13   order for relief, the court issued an order setting the claims
      14   bar date for April 10, 2018.        Doc. 377.
      15         Thirteen months later, District filed its Plan of
      16   Adjustment and Disclosure Statement.            Docs. 1440, 1441.   The
      17   Disclosure Statement said allowed unsecured claims would be
      18   between $16.5 million and $26 million held by about 250
      19   claimants.    Doc. 1441.    In a footnote, District explained the
      20   wide range of estimated claim amounts was due to disputed
      21   government reimbursement claims.            District said it “believed”
      22   that after the audits are completed within two to three years,
      23   the overpayment claims will be eliminated.            “Other reductions
      24   may be achieved through objections to claims and pending or to
      25   be filed.”    Id.
      26         In August 2019, the Plan of Adjustment was confirmed. 3
      27   Doc. 1618.    The success of District’s reorganization hinged on
      28         3 DHCS was served all the ballot solicitation materials on July 9, 2019.

           Doc. 1545 at 11. DHCS did not return a ballot or participate in the



                                                   4
Filed 04/27/21                             Case 17-13797                                   Doc 2418




       1   two major conditions.      First, District needed to lease most of
       2   its facilities.     They did.    Adventist Health is the lessee and
       3   is operating the hospital and accompanied facilities.               Second,
       4   certain loans needed to be repaid which facilitated
       5   restructuring of some of District’s bond debt.             District managed
       6   that as well.
       7          Cash flow from the lease payments and other sources under
       8   the plan permit District to attend to certain deferred
       9   maintenance projects and other needs.           Under the Plan, the
      10   unsecured creditor class (class 8) is to receive between 19.2%
      11   and 30.3% distributions on allowed claims over five years.                But
      12   payments do not begin until 2025.
      13
      14   Chapter 9
      15          A word about Chapter 9.         This chapter of the Bankruptcy
      16   Code is available only to “municipalities” as defined in 11
      17   U.S.C. § 101 (40).      District is a municipality.         This chapter
      18   permits reorganization of municipalities and represents a
      19   careful application of reorganization policies under bankruptcy
      20   law.    Care is necessary because of the constitutional limitation
      21   on Federal “interference” with state governments.
      22          Very similar to Chapter 11, Chapter 9 incorporates many
      23   provisions of the Bankruptcy Code.           A list of applicable
      24   sections is found in 11 U.S.C. § 901 (a).            Among those
      25   incorporated are the provisions dealing with filing and
      26
      27
      28   solicitation process. Docs. 1593-97.    Further, DHCS did not object to plan
           confirmation.



                                                    5
Filed 04/27/21                             Case 17-13797                                    Doc 2418




       1   allowance of claims.      Both §§ 501 and 502 are incorporated
       2   entirely. 4
       3         For our purposes, existing jurisprudence about claims and
       4   amendments involving other chapters of the Bankruptcy Code is
       5   largely applicable.      This will become evident throughout the
       6   analysis.
       7
       8   DHCS’s Claim
       9         DHCS filed a claim in April 2018 before the bar date. 5            The
      10   claim is in an “undetermined amount.”           Claim 197 states it is
      11   for “overpayment of supplemental reimbursement under Medi-Cal.”
      12   It is accompanied by the declaration of Shiela Mendiola, the
      13   Branch Chief of Provider Payments and Policy, which states, in
      14   part, that final reconciliations are still pending for “all
      15   program years beginning in State Fiscal Year 2002-2003 until the
      16   bankruptcy filing in September 2017.”
      17         A month and one half before the Plan confirmation, District
      18   filed an objection to the claim. 6        Reserving any other grounds
      19   for objection, District contended first the claim should be
      20   disallowed because it did not specify an amount, and second,
      21   District promptly provided all information for DHCS to liquidate
      22   the claim.    After agreed continuances, DHCS opposed the claim
      23
      24         4 That said, there are provisions of both sections that are inapplicable
           such as those dealing with filing and allowance of “interests” – no
      25   “interests” are involved in Chapter 9 – and claims arising during “the
           involuntary gap” – municipalities cannot be involuntary debtors. See Richard
      26   Levin and Henry J. Sommer, eds. 6 Collier on Bankruptcy ¶ 901.04 [11], [12]
           (16th ed. Matthew, Bender, 2021).
      27         5 DHCS filed other claims as well.  All of them have been withdrawn or
           disallowed. The only remaining claim is the subject of this motion.
      28         6 WJH-4.  District did not file a notice of hearing on its objection
           until several months later. Doc. 1948.



                                                 6
Filed 04/27/21                            Case 17-13797                                   Doc 2418




       1   objection and filed its first motion to amend the claim to
       2   assert a liquidated amount: over $5.5 million.           This first
       3   motion, filed two years after the claim filing deadline, was
       4   denied for procedural reasons.
       5         Finally, in late August 2020 this motion was filed.
       6   Following agreed upon continuances to accommodate discovery, the
       7   matter was argued and submitted to the court on March 30, 2021. 7
       8
       9   Summary of Contentions
      10         DHCS contends it is merely adding “greater particularity”
      11   to its already timely filed proof of claim.           Under the Ninth
      12   Circuit’s “liberal standard” for claim and pleading amendments,
      13   the liquidation of the claim from “undetermined” to $5.5 million
      14   is allowed.    Under its legal framework, DHCS argues, it has
      15   three years to complete its audit and did not delay in
      16   finalizing the reconciliations.           Further, DHCS has established
      17   reasons for the delay in reconciliations.
      18         District urges the court adopt the standard in the Seventh
      19   and Eleventh Circuits that claim amendments at this stage should
      20   only be allowed for “compelling reasons” or under “compelling
      21   circumstances.”     DHCS has not met this standard, District
      22   concludes, so the amendment should be disallowed.           Also,
      23   District claims DHCS had all the information necessary to
      24   provide a liquidated amount long before Plan confirmation.             At
      25   any rate, the District urges, permitting this amendment will
      26   hamper any reorganization effort and is harmful to the integrity
      27         7 Neither party elected to nor reserved the right to present live
           testimony under Local Rule of Practice 9014-1 (f) (1) (B), (C). So, each
      28   party is deemed to have factual issues resolved under Civ. Rule 43 (c). Rule
           9017.



                                                 7
Filed 04/27/21                         Case 17-13797                          Doc 2418




       1   of the reorganization process.    Allowing the amendment now,
       2   District adds, will significantly prejudice unsecured creditors
       3   because they will receive over 20% less than they would have
       4   otherwise received.
       5
       6                               JURISDICTION
       7         The United States District Court for the Eastern District
       8   of California has jurisdiction over this proceeding since it
       9   arises in a case under Title 11 of the United States Code under
      10   28 U.S.C. § 1334 (b).    This court has jurisdiction to hear and
      11   determine this matter by reference from the District Court under
      12   28 U.S.C. § 157 (a).    This is a “core” proceeding under 28
      13   U.S.C. §§ 157 (b) (2) (A) and (B).
      14
      15                                DISCUSSION
      16                                    I.
      17         Whether to allow an amendment to a timely filed proof of
      18   claim is within the discretion of the bankruptcy court.    In re
      19   Roberts Farms, Inc., 980 F.2d 1248, 1251 (9th Cir. 1992);
      20   Venhaus v. Wilson (In re Wilson), 96 B.R. 257, 262 (B.A.P. 9th
      21   Cir. 1988).   A bankruptcy court abuses its discretion if it
      22   applies an incorrect legal standard or its factual findings are
      23   illogical, implausible, or without support in the record.
      24   TrafficSchool.com, Inc. v. Edriver Inc., 653 F.3d 820, 832 (9th
      25   Cir. 2011).
      26         The Ninth Circuit’s standard for allowing claim amendments
      27   is often characterized as “liberal.” That is an overstatement.
      28   Even under that “liberal” standard, Ninth Circuit courts look to



                                             8
Filed 04/27/21                             Case 17-13797                                    Doc 2418




       1   whether the opposing party would be “unduly prejudiced” by the
       2   amendment.    Roberts Farms, 980 F.2d at 1251.         “[I]n determining
       3   prejudicial effect [we] look to such elements as bad faith or
       4   unreasonable delay in filing the amendment, impact on other
       5   claimants, reliance by the debtor or other creditors, and change
       6   of the debtor’s position.”       Id. at 1251-52 quoting Wilson, 96
       7   B.R. at 262.
       8
       9                                        A.
      10         The court declines District’s invitation to adopt the
      11   “compelling reason” or “compelling circumstance” standard of the
      12   Seventh and Eleventh Circuits in considering claim amendments.
      13         First, neither the Seventh Circuit’s Holstein v. Brill, 987
      14   F.2d 1268 (7th Cir. 1993) nor the Eleventh Circuit’s IRT
      15   Partners v. Winn-Dixie Stores, Inc. (In re Winn-Dixie Stores,
      16   Inc.), 639 F.3d 1053 (11th Cir. 2011) are controlling in this
      17   circuit.    Neither decision cites nor distinguishes Roberts
      18   Farms.   The dissent in Holstein does cite Roberts Farms and
      19   Wilson to urge remand of the case to bankruptcy court for
      20   explanation of the reasons for allowing the amendment.
      21   Holstein, 987 F.2d at 1271 (Ripple, J., dissenting).
      22         Second, neither Winn-Dixie nor Holstein have been cited in
      23   the Ninth Circuit as stating a more workable test for
      24   considering post-confirmation claim amendments than Roberts
      25   Farms.   Winn-Dixie, as far as the court can tell, has never been
      26   cited in the Ninth Circuit.       Holstein has been cited twice – in
      27   a published and unpublished decision. 8         Neither case examined
      28         8 Fed. Tax Id. Nos. XX-XXXXXXX v. Office of State Assessed Props. (In re

           Leap Wireless Int’l Inc.), 2005 Bankr. LEXIS 3300 (Bankr. S.D. Cal. Aug. 19,



                                                 9
Filed 04/27/21                             Case 17-13797                                  Doc 2418




       1   Roberts Farms and each referenced Holstein as considering
       2   various “benchmarks” (including the claims bar date and plan
       3   confirmation in Chapter 11) when proposed claim amendments
       4   should be more carefully scrutinized.           Konop, 386 B.R. at 258;
       5   Leap Wireless, 2005 Bankr. LEXIS 3300 at *7.
       6         Roberts Farms is not “on all fours” with the facts here.
       7   In Roberts Farms, the debtor did not object to the proof of
       8   claim - which was in a liquidated amount – for almost two years
       9   so the passage of time was not prejudicial.           Roberts Farms, 980
      10   F.2d at 1252.     The proposed amendment to the claim did not
      11   change the amount of the claim, but only the legal theory of the
      12   claim.   Ibid.    There was also no persuasive showing of any
      13   prejudice in allowing the amendment.
      14         Still, the post-confirmation amendment here attempts to
      15   change the amount. The Ninth Circuit’s considerations of
      16   numerous factors will inform our analysis.
      17
      18                                        B.
      19         Nor will the court apply the “liberal” standard of pleading
      20   amendments under Civ. Rule 15 urged by DHCS.
      21         First, Civ. Rule 15 does not apply to contested matters
      22   without a court order.      Rule 9014 (c).       This motion is a
      23   contested matter and there is no order applying Civ. Rule 15.
      24         Second, even if Civ. Rule 15 applied, that does not change
      25   the analysis of facts surrounding the proposed amendment.             Nor
      26   should the court ignore the effects of allowing the amendment.
      27
      28   2005); Konop v. Hawaiian Airlines, Inc. (In re Hawaiian Airlines, Inc.), 386
           B.R. 251 (D. Haw., 2008).



                                                 10
Filed 04/27/21                         Case 17-13797                          Doc 2418




       1         Pleading amendments are not automatic.   Learjet, Inc. v.
       2   Oneok, Inc. (In re W. States Wholesale Nat. Gas Antitrust
       3   Litig.), 715 F.3d 716, 738 (9th Cir. 2013).    The Ninth Circuit
       4   considers if any of five factors deter granting leave to amend:
       5            1. Bad faith.
       6            2. Undue delay.
       7            3. Prejudice to the opposing party.
       8            4. Futility of the amendment.
       9            5. Previous opportunities to amend the complaint.
      10   See also, Foman v. Davis, 371 U.S. 178, 182 (1962).    So, even
      11   though pleading amendments are to be freely given “when justice
      12   requires,” (Civ. Rule 15 (a) (2)) the court should engage in an
      13   analysis of the surrounding circumstances before deciding
      14   whether the amendment should be allowed.
      15
      16                                   II.
      17         Considering the pertinent facts and circumstances, the
      18   court finds and concludes DHCS unreasonably delayed in seeking
      19   to amend its proof of claim.
      20
      21                                    A.
      22         DHCS reported no final reconciliations to District for at
      23   least thirteen fiscal years.   This delay occurred though it is
      24   undisputed District timely provided cost reports for all those
      25   fiscal years.   This tenacious reticence continued after the
      26   Chapter 9 case was filed.   DHCS did not file their first motion
      27   to amend the claim until two years after the claim deadline.
      28



                                            11
Filed 04/27/21                             Case 17-13797                                    Doc 2418




       1                                        1.
       2         This brings the next question into focus.          Was the delay
       3   reasonable?    The answer: no.
       4         At bottom, “reasonable” means “[f]air proper or moderate
       5   under the circumstances; sensible.”         Black’s Law Dictionary
       6   (11th ed. 2019).     This determination relies on an objective
       7   analysis of facts.      This is consistent with other evaluations of
       8   “reasonable delay.” See Dye v. Rivera (In re Marino), 193 B.R.
       9   907, 915 (B.A.P. 9th Cir. 1996) (consider “facts and
      10   circumstances of the case and determine whether delay in [lien]
      11   perfection was reasonable”); Wechsler v. Macke Int’l Trade, Inc.
      12   (In re Macke Int’l Trade, Inc.), 370 B.R. 236, 256 (B.A.P. 9th
      13   Cir. 2007) (affirming bankruptcy court’s application of
      14   “objective, reasonable person standard” in finding an
      15   involuntary petition was not filed in bad faith); Jackson v.
      16   Bank of Haw., 902 F.2d 1385, 1387-89 (9th Cir. 1990) (relevant
      17   to determining undue delay is “whether the moving party knew or
      18   should have known the facts and theories raised by the amendment
      19   in the original pleading.”).
      20         It is not “sensible” or “moderate” to delay filing a claim
      21   in a liquidated amount when the information needed from the
      22   District was timely provided.        Nor is it “fair or proper” to
      23   delay two years after the claim deadline before seeking to amend
      24   a claim from “undetermined” to $5.5 million.           DHCS admits here
      25   that the District’s fiscal year 2015-16 cost reports were
      26   audited by April 2018 (before the claim deadline). 9           Yet no
      27   amended claim nor motion to amend was filed or prosecuted for
      28         9 Mendiola Decl., Doc. 2260, Ex. B.  She also testified that the 2016-17
           fiscal year cost reports did not have to be audited until November 2020. Id.



                                                 12
Filed 04/27/21                            Case 17-13797                            Doc 2418




       1   two years.       No estimated claim was filed based on the
       2   information provided by District.
       3
       4                                       B.
       5         DHCS’s explanations for the delay distill into two themes:
       6   internal issues and legal protections.
       7
       8                                       1.
       9         DHCS claims there were 60-70 providers that participated in
      10   the Supplemental Reimbursement Program.        There were also delays
      11   in establishing the “framework” for evaluating cost reports,
      12   reconciling data from DHCS’s MMIS system, personnel challenges,
      13   other hindrances in finally reconciling the audited cost
      14   reports, and “nuances” that added to their problems.         But our
      15   inquiry must be an objective one.        These issues ultimately are
      16   not District’s nor its creditors’ responsibility.
      17         The program is undoubtedly complex to administer.       But it
      18   is DHCS’s duty to annually reconcile cost information from filed
      19   hospital cost reports to the audited reports. 10      Payments under
      20   the program are adjusted based on the reconciliation.
      21   District’s duty is to provide the reports.        District did.
      22         The subjective explanations for DHCS’s delays are logical.
      23   But they do not make the delay reasonable here.
      24
      25                                       2.
      26         DHCS also argues that statutes authorizing recoupment of
      27   overpayments provide three years from acceptance of a cost
      28
                 10   Id.



                                               13
Filed 04/27/21                         Case 17-13797                            Doc 2418




       1   report to complete an audit.    Cal. Welf. & Inst. Code §§ 14710
       2   (a) (1), 14115.5, 14172 and 14177.    True enough, but DHCS
       3   provides no authority that these statutes excuse DHCS from claim
       4   filing deadlines or other deadlines critical to a reorganization
       5   process.    See In re Bajac Constr. Co., 100 B.R. 524, 525 (Bankr.
       6   E.D. Cal. 1989) (acknowledging “[in] Chapter 11, Chapter 12, or
       7   Chapter 13 proceedings there may well be equities present which
       8   make it proper to reject the attempted amendment of a claim.
       9   The process of reorganization or rehabilitation may be too far
      10   along and various parties who have labored on the plan may be
      11   prejudiced” by the amendment). The cited statutes authorize
      12   recoupment the amounts overpaid from future payments.
      13   Krolikowski v. San Diego City Employees’ Ret. Sys., 24 Cal. App.
      14   5th 537, 560; 24 Cal. Rptr. 3d 499 (2018).    The statutes do not
      15   go as far as DHCS advocates.
      16          Further, recoupment is not what DHCS is seeking here.
      17   Rather, it wants to assert a $5.5 million claim.    Recoupment in
      18   the bankruptcy context is “the setting up of a demand arising
      19   from the same transaction as the plaintiff’s claim or cause of
      20   action strictly for the purpose of abatement or reduction of
      21   such claim.”    Gardens Reg’l Hosp. & Med. Ctr. Liquidating Tr. v.
      22   Cal. (In re Gardens Reg’l Hosp. & Med. Ctr., Inc.), 975 F.3d
      23   926, 934 (9th Cir. 2020) (emphasis in original) quoting Newbery
      24   Corp. v. Fireman’s Fund Ins. Co., 95 F.3d 1392, 1399 (9th Cir.
      25   1996).    DHCS is not seeking to recoup its alleged claim from
      26   future reimbursements.    District is not operating the hospital
      27   now.    So, prosecuting the claim is not recoupment subject to the
      28   statutes cited.



                                            14
Filed 04/27/21                        Case 17-13797                            Doc 2418




       1                                   3.
       2         The Ninth Circuit’s frequent application of the “informal
       3   proof of claim” doctrine is unhelpful to DHCS, here.   This
       4   “judge made” doctrine permits late “amendments” to claims that
       5   may not have been filed timely under certain circumstances.
       6   Usually, the claimant seeking relief under the doctrine has
       7   otherwise participated in the case and the claim is well known
       8   from the case record.   See Pac. Res. Credit Union v. Fish (In re
       9   Fish), 456 B.R. 413, 419 (B.A.P. 9th Cir. 2011) (holding stay
      10   relief motion and plan objection which stated the amount and
      11   basis of the claim met the requirements); In re Sambo’s Rests.,
      12   Inc., 754 F.2d 811, 816-17 (9th Cir. 1985) (holding wrongful
      13   death lawsuit, correspondence between counsel, and claimant’s
      14   joinder in a motion to transfer was sufficient).
      15         A bankruptcy court’s determination of whether a document is
      16   an informal proof of claim is an issue of law.   In re Fish, 456
      17   B.R. at 417 citing Pizza of Hawaii, Inc. v. Shakey’s, Inc. (In
      18   re Pizza of Hawaii), 761 F.2d 1374, 1377 (9th Cir. 1985).
      19         To constitute an informal proof of claim, the document must
      20   state an explicit demand showing the nature and amount of the
      21   claim against the estate, and evidence an intent to hold the
      22   estate liable.   In re Holm, 931 F.2d 620, 622 (9th Cir. 1991)
      23   (quoting In re Anderson-Walker Indus., Inc., 798 F.2d 1285, 1287
      24   (9th Cir. 1986); In re Franciscan Vineyards, Inc., 597 F.2d 181,
      25   182 (9th Cir. 1979) cert. den. 445 U.S. 915 (1980)).   DHCS’s
      26   claim here suffers from three infirmities preventing application
      27   of the “informal proof of claim” doctrine.
      28



                                           15
Filed 04/27/21                           Case 17-13797                              Doc 2418




       1         First, DHCS filed the proof of claim on the requisite form
       2   before the claim filing deadline.        Beneficiaries of the doctrine
       3   have not filed a timely claim.
       4         Second, DHCS’s claim does not state an explicit demand.
       5   The claim states the amount as: “Undetermined at this time.” 11
       6   In fact, the attachment to the claim does not establish an
       7   intent to hold the estate liable.        The declaration attached
       8   states in part: “A final reconciliation may result in a
       9   determination of overpayment or additional reimbursement
      10   (underpayment) for a particular year.” 12
      11         Third, DHCS ignores the existence of prejudice in the
      12   analysis.      Under the “informal proof of claim” doctrine,
      13   amending the claim will only be allowed “in the absence of
      14   prejudice to opposing parties.”      Sambo’s, 754 F.2d at 816-17.
      15   Evident so far is unreasonable delay.         District and other
      16   creditors have also been prejudiced for other reasons.
      17
      18                                     III.
      19         On these facts, the court finds and concludes District and
      20   other creditors relied upon and changed their positions based on
      21   the unliquidated claim filed by DHCS.
      22
      23                                      A.
      24         District’s interim CEO, Daniel R. Heckathorne, testified by
      25   declaration that District ordinarily provided cost reports on an
      26   annual basis to DHCS through September 30, 2017 when District
      27
      28         11   Claim 197.
                 12   Id., Ex. A, ¶ 4.



                                              16
Filed 04/27/21                             Case 17-13797                                Doc 2418




       1   filed Chapter 9. 13    This testimony is unchallenged.        Further, no
       2   information was available in the books and records showing any
       3   demand from DHCS between 2002 and 2017. 14
       4         What is more, District’s next CEO, Sandra L. Ormonde,
       5   confirmed in her declaration the District’s books and records
       6   did not reflect any money was due.           So, the DHCS claims were
       7   valued at $0 when financial projections were prepared for the
       8   Disclosure Statement and Plan. 15          This assumption underpinned
       9   District’s calculation of the range of percentages allowed
      10   unsecured claims would receive, ensure plan feasibility, and
      11   District’s ability to otherwise perform. 16          No District records
      12   reflected any sums due DHCS for the outpatient reimbursement
      13   program. 17   So, it was more than plausible that District’s
      14   reliance was reasonable.
      15         The Disclosure Statement stated a range of potential
      16   recoveries for the unsecured class (Class 8).           The Plan was
      17   overwhelmingly accepted by the impaired classes, including
      18   Class 8. 18   Logically, those creditors relied upon the estimates
      19   of distribution in deciding how to vote.           That is reliance and
      20   change of position based on the “undetermined” amount of the
      21   proof of claim filed by DHCS.
      22   ///
      23   ///
      24   ///
      25         13 Heckathorne Decl., Doc. 1513.
                 14 Id.
      26         15 Ormonde Decl., Doc. 2397.
                 16 Id.
      27         17 Id.  DHCS objected to admission of portions of the Ormonde
           declaration and rulings on the objections were placed on the record at the
      28   hearing.
                 18 Ballot Summ., Doc. 1593.




                                                 17
Filed 04/27/21                               Case 17-13797                                Doc 2418




       1                                           B.
       2         District should not have relied upon the proof of claim,
       3   contends DHCS, because participation was voluntary, and District
       4   could have determined a relatively accurate amount due by
       5   examining the actual interim payments it received and
       6   recalculated the payments once it received the audited cost
       7   reports from DHCS for each fiscal year.
       8         Two problems abate that contention.            First, DHCS admits
       9   that due to its operational problems, audited cost reports could
      10   not be generated on a timely basis until at least April 2018. 19
      11   This is further bolstered by Mr. Heckathorne’s and Ms. Ormonde’s
      12   declarations which state the District’s records showed nothing
      13   was due. 20
      14         Second, DHCS’s argument proves too much.             If District could
      15   have hypothetically made an internal reconciliation, so should
      16   DHCS.      Plus, DHCS had superior access to the necessary
      17   information including the internal processes to “put a fine
      18   point” on the reconciliation calculation.             Yet, no attempt was
      19   made to estimate a claim amount in DHCS’s proof of claim until
      20   well after the Plan of Adjustment was confirmed.
      21
      22                                           C.
      23         DHCS disputes reliance or change of position by creditors
      24   because the Disclosure Statement revealed a range of allowed
      25   unsecured claims between $16.5 and $26 million.              The Disclosure
      26   Statement also included a footnote explaining the reason for the
      27   range was in part due to “large disputed proofs of claim filed
      28         19   Mendiola Decl., Doc. 2260, Ex. B.
                 20   Heckathorne Decl., Doc. 1513; Ormonde Decl., Doc. 2397.



                                                   18
Filed 04/27/21                               Case 17-13797                                  Doc 2418




       1   by governmental entities” for overpayment claims. 21             So, DHCS
       2   contends its $5.5 million amount due, if allowed, is within the
       3   range the creditor’s expected.
       4         The contention is unsupported by the facts.             District
       5   disputed many claims in the case for various reasons.               Those
       6   included DHCS’s withdrawn claims which were disallowed after
       7   objection. 22     The claim at issue here, claim 197, differs from
       8   the others because it was not in any amount and the attachment
       9   to the claim was ambiguous whether any claim existed at all.
      10
      11                                          IV.
      12         This court also finds and concludes that based on the
      13   above, District and other creditors would be legally prejudiced
      14   if DHCS’s claim amendment was allowed.
      15
      16                                           A.
      17         We begin by acknowledging DHCS is correct that in the
      18   context of claim amendments “prejudice requires more than simply
      19   having to litigate the merits of, or to pay, a claim – there
      20   must be some legal detriment to the party opposing.”               Wall St.
      21   Plaza, LLC v. JSJF Corp. (In re JSJF Corp.), 344 B.R. 94, 102
      22   (B.A.P. 9th Cir. 2006).         Also, the burden of identifying actual
      23   prejudice that would result from allowing an amendment is on the
      24   party objecting to the amendment.            Sambo’s, 754 F.2d at 817
      25   (applying the rule to find a sufficient informal proof of
      26   claim).      This is consistent with burdens placed on parties
      27
                 21   Disclosure Statement, Doc. 1441 at 37.
      28         22   Claims 186, 187, 243 which totaled about $5.35 million. Docs. 2120-
           22.



                                                   19
Filed 04/27/21                               Case 17-13797                                Doc 2418




       1   opposing pleading amendments under Civ. Rule 15.             See DCD
       2   Programs, Ltd. v. Leighton, 833 F.2d 183, 187 (9th Cir. 1987).
       3         That said, the factors used to determine potential
       4   prejudice are the factors listed in Roberts Farms.             JSJF, 344
       5   B.R. at 102.       The court has found unreasonable delay, reliance,
       6   and change of position of both District and creditors.                  So,
       7   there is already more prejudice shown than simply having to
       8   litigate or pay the amended claim.            But we examine prejudice
       9   further.
      10
      11                                           B.
      12         Ms. Ormonde testified that based on District’s books and
      13   records and other data the aggregate percentage distribution
      14   under the Plan of Adjustment will be 19.2% to 30.3%.                She also
      15   calculated that based on District’s current liability for
      16   allowed Class 8 claims, if DHCS’s proposed amended claim of over
      17   $5.520 million were allowed, the amount paid to Class 8 claims
      18   would drop to 18.56%.         That is below the “low end” of the
      19   estimated payment to Class 8 claims.            20.49% lower. 23    A
      20   significant reduction of potential payment to creditors.
      21         Also, District indisputably submitted timely cost reports.
      22   No evidence was presented that at any time before this motion to
      23   amend was District made aware of a claim that would be made by
      24   DHCS under the outpatient reimbursement program.             District filed
      25   this Chapter 9, obtained an order for relief, the court ordered
      26   a claims bar date, District prepared a Plan and Disclosure
      27   Statement, creditors voted, the Plan was confirmed.                All these
      28
                 23   Ormonde Decl., Doc. 2397 at 3-4.



                                                   20
Filed 04/27/21                          Case 17-13797                             Doc 2418




       1   benchmarks occurred under the scenario presented by DHCS that
       2   the claim amount was “undetermined.”     That is legal detriment to
       3   District and creditors.
       4
       5                                     C.
       6         DHCS disagrees.   They claim neither District nor creditors
       7   were prejudiced because claim 197 was “undetermined” since the
       8   proposed amendment simply adds more particularity to the claim.
       9   Even so, DHCS adds, the confirmed Plan does not start
      10   distributions to Class 8 for approximately four more years.      The
      11   court is unconvinced.
      12
      13                                     1.
      14         “More particularity” assumes some “particularity” in the
      15   first place.   We have already discussed the issues with the
      16   vagueness of the claim and its effects on District and its
      17   creditors.
      18         Also, DHCS improperly minimizes the magnitude of the
      19   proposed amendment.     The effects on District and distributions
      20   to the unsecured class have been discussed.
      21
      22                                     2.
      23         Nor does the delay in the start of payments to Class 8
      24   creditors assist DHCS.
      25         First, the voting creditors overwhelmingly supported the
      26   confirmation of the Plan.     It is more than probable the
      27   creditors read and understood the Disclosure Statement revealing
      28   the proposed delay in beginning the payment stream.



                                             21
Filed 04/27/21                             Case 17-13797                                  Doc 2418




       1         Second, the delay in starting payments does not equate to
       2   creditor nonchalance about the amount they were to receive.              If
       3   anything, the delay in payment would heighten creditor
       4   enthusiasm for accurate estimates of their proposed dividend.
       5   Those distribution estimates were calculated based on District’s
       6   evaluation of DHCS’s claim discussed previously.
       7
       8                                        3.
       9         DHCS has provided no authority supporting such a
      10   significant “amendment” after plan confirmation even under the
      11   often misunderstood “liberal standard” for claim amendments in
      12   the Ninth Circuit.      Most authorities referenced examine
      13   application of the “informal proof of claim” doctrine discussed
      14   before:    Sambo’s, 754 F.2d at 816; JSJF, 344 B.R. at 101-04
      15   (reversing order denying claim amendment since Plan and
      16   Disclosure Statement set forth claim); Green v. Brotman Med.
      17   Ctr., Inc. (In re Brotman Med. Ctr., Inc.), No. CC-11-1131
      18   PaMkLa, 2012 Bankr. LEXIS 665, *23 (B.A.P. 9th Cir. Jan. 31,
      19   2012) (holding stay relief motion accompanied by attachments
      20   including pending lawsuit with inexact claim amount
      21   sufficient); 24 In re Parrott Broad. Ltd. P’ship., 518 B.R. 602,
      22   609 (Bankr. D. Idaho 2014) (finding declaration submitted to
      23   United States Trustee establishing qualification to serve on
      24   creditor’s committee while case pending as Chapter 11 was
      25   sufficient after conversion of the case to Chapter 7).
      26
      27         24The unpublished Brotman memorandum cites In re Pizza of Haw., 761
           F.2d at 1381 (holding that an effort to join a debtor as a defendant in a
      28   civil action was sufficient to show an intention to hold the estate liable).
           No similar facts are present here.



                                                 22
Filed 04/27/21                        Case 17-13797                           Doc 2418




       1         In contrast, claim amendments after plan confirmation have
       2   been denied on grounds of prejudice.   See Bevan v. Socal
       3   Communs. Sites, LLC, 327 F.3d 994, 998 at n.2 (9th Cir. 2003)
       4   (dicta) (secured creditor’s attempted amendment to increase
       5   claim to amount paid to IRS to redeem collateral prejudicial,
       6   citing Roberts Farms); In re Clickaway Corp., No. 18-51662 MEH,
       7   2020 Bankr. LEXIS 1436, *23 (Bankr. N.D. Cal. May 28, 2020)
       8   (amendment found prejudicial when attempted over a year after it
       9   should have been asserted under the parties’ agreement and
      10   allowance would have a significant impact on other claimants,
      11   citing Roberts Farms).
      12         In sum, even applying the “liberal” standard of allowing
      13   claim amendments under Roberts Farms, the proposed amendment
      14   urged by DHCS, if allowed, would result in prejudice to
      15   District, creditors, and other beneficiaries of the confirmed
      16   Plan of Adjustment.   The court does not make this decision
      17   lightly – especially considering the potential fiscal impact.
      18   But, weighing the facts present here, this is the warranted
      19   resolution.
      20   ///
      21   ///
      22   ///
      23   ///
      24   ///
      25   ///
      26   ///
      27   ///
      28   ///



                                           23
Filed 04/27/21                             Case 17-13797                                  Doc 2418




       1                                    CONCLUSION
       2         For the foregoing reasons, DHCS’s Motion for Leave to Amend
       3   Claim 197 is DENIED. 25
       4         An appropriate order will issue.
       5
       6
       7
       8              Apr 27, 2021
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
                 25The above are the court’s findings of fact and conclusions of law
      27   under Civ. Rule 52 made applicable to bankruptcy proceedings under Rule 7052
           and in contested matters under Rule 9014 (c). If any finding of fact is
      28   deemed a conclusion of law, or conclusion of law deemed a finding of fact,
           the court adopts them as findings or conclusions, respectively.



                                                 24
Filed 04/27/21                       Case 17-13797                            Doc 2418




       1                     Instructions to Clerk of Court
       2               Service List - Not Part of Order/Judgment

       3
                The Clerk of Court is instructed to send the Order/Judgment
       4
           or other court generated document transmitted herewith to the
       5   parties below. The Clerk of Court will send the Order via the
           BNC or, if checked     , via the U.S. mail.
       6
       7   Gregory S. Powell, Assistant U.S. Trustee
       8   Office of the U.S. Trustee
           United States Courthouse
       9   2500 Tulare Street, Room 1401
           Fresno CA 93721
      10
      11   Grant Lien
           1300 I St #125
      12   PO Box 944255
      13   Sacramento CA 94244

      14   Riley C. Walter
           265 E. River Park Circle, Ste. 310
      15   Fresno CA 93720
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28



                                          25
